                                          Case 4:20-cv-00238-YGR Document 40 Filed 02/21/20 Page 1 of 2




                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     CONSTELLATION BRANDS U.S.                              Case No. 4:20-cv-00238-YGR
                                         OPERATIONS, INC.,
                                   5                     Plaintiff,                             ORDER GRANTING MOTION FOR
                                   6                                                            PRELIMINARY INJUNCTION
                                                   v.
                                   7                                                            Re: Dkt. Nos. 4, 5, 16
                                         THE VINEYARD HOUSE, LLC,
                                   8                     Defendant.
                                   9
                                               On February 20, 2020, the Court heard oral argument on plaintiff Constellation Brands
                                  10
                                       U.S. Operations, Inc.’s (“Constellation”) motion for preliminary injunction, which was fully
                                  11
                                       briefed by the parties. (See Dkt. Nos. 5, 18, 20.) For the extensive reasons stated on the record,
                                  12
Northern District of California




                                       and confirmed and stated herein, having carefully considered the briefing and arguments
 United States District Court




                                  13
                                       submitted in this matter, the Court GRANTS Constellation’s motion for a preliminary injunction.1
                                  14
                                               In order to determine whether a preliminary injunction should issue, the moving party must
                                  15
                                       establish that: (i) it is likely to succeed on the merits; (ii) it is likely to suffer irreparable harm in
                                  16
                                       the absence of preliminary relief; (iii) the balance of equities tips in its favor; and (iv) an
                                  17
                                       injunction is in the public interest. See Pom Wonderful LLC v. Hubbard, 775 F.3d 1118, 1124
                                  18
                                       (9th Cir. 2014) (citing Winter v. Nat. Res. Def. Council, 555 U.S. 7, 20 (2008)). The plaintiff must
                                  19
                                       make a threshold showing of likelihood of success on the merits and irreparable harm, but a
                                  20
                                       stronger showing on one element may offset a weaker showing on another. Alliance for Wild
                                  21
                                       Rockies v. Cottrell, 632 F.3d 1127, 1131–32, 1135 (9th Cir. 2011). “It is so well settled as not to
                                  22
                                       require citation of authority that the usual function of a preliminary injunction is to preserve the
                                  23
                                       status quo ante litem pending a determination of the action on the merits.” Tanner Motor Livery,
                                  24
                                       Limited v. Avis, Inc., 316 F.2d 804, 808 (9th Cir. 1963).
                                  25

                                  26           1
                                                 Both Constellation and defendant The Vineyard House, LLC (“TVH”) seek to file under
                                  27   seal materials that contain confidential, private, trade secret, and sensitive business information,
                                       including financial information. (Dkt. Nos. 4, 16.) Having reviewed the materials, the
                                  28   administrative motions seeking to file such information under seal are GRANTED for the purposes
                                       of this motion.
                                          Case 4:20-cv-00238-YGR Document 40 Filed 02/21/20 Page 2 of 2




                                   1          Here, as discussed at the oral argument, the Court finds that Constellation has

                                   2   demonstrated a likelihood of success on the merits, that the balance of equities tilt sharply in favor

                                   3   of Constellation in granting the preliminary injunction, and that the issuance of the preliminary

                                   4   injunction is in the public interest. Based on the record, the Court finds that Constellation has

                                   5   made a showing, albeit weaker, of irreparable harm in the absence of a preliminary injunction.

                                   6   However, in light of Constellation’s stronger showing on the other factors, see Alliance for Wild

                                   7   Rockies, 632 F.2d at 1131-32, the factors weigh in favor of issuing the preliminary injunction.

                                   8          Accordingly, Constellation’s motion for a preliminary injunction is GRANTED. Thus, it is

                                   9   ORDERED, ADJUDGED, and DECREED that, pending trial, TVH is preliminarily enjoined from the

                                  10   following acts:

                                  11          (1) Importing, selling, distributing, advertising or otherwise using the name “TO KALON”

                                  12              or any other reproduction, counterfeit, copy, colorable imitation, or confusingly similar
Northern District of California
 United States District Court




                                  13              variation of thereof, in conjunction with wines; and

                                  14          (2) Inducing, encouraging, instigating, aiding, abetting, or contributing to any of the

                                  15              aforesaid acts.

                                  16          And, in light of the parties’ agreement at the oral argument, the Court determines that no

                                  17   security bond is necessary as contemplated under Fed. R. Civ. P. 65(c). See Connecticut Gen. Life

                                  18   Ins. Co. v. New Images of Beverly Hills, 321 F.3d 878, 882 (9th Cir. 2003) (“The district court is

                                  19   afforded wide discretion in setting the amount of the bond . . . and the bond amount may be zero if

                                  20   there is no evidence the party will suffer damages from the injunction.”).

                                  21          This preliminary injunction shall continue and remain in effect through trial and the final

                                  22   disposition of this case and the related case, The Vineyard House, LLC v. Constellation Brands

                                  23   U.S. Operations, Inc., 4:19-cv-01424-YGR (N.D. Cal.).

                                  24          This Order terminates Docket Numbers 4, 16, 45.

                                  25          IT IS SO ORDERED.

                                  26   Dated: February 21, 2020

                                  27
                                                                                                        YVONNE GONZALEZ ROGERS
                                  28                                                                   UNITED STATES DISTRICT JUDGE
                                                                                         2
